Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
	This communication is a notice of allowability in response to the previous office action response. Claim(s) 1-3, 9, and 17-30.

Response to Arguments
Claim Objections
	Applicant’s arguments and amendments, see page 10, filed April 26, 2021, with respect to Claim 5 have been fully considered and is persuasive. The Claim objection has been withdrawn.

Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page 10, filed April 26, 2021, with respect to Claim(s) 14-18 and 16 have been fully considered and are persuasive. The 35 USC § 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 101
	Applicant arguments, see page(s) 12-16, filed on April 26, 2021, with respect to Claim(s) 1-3, 9, and 17-30 have been fully considered and are persuasive. The 35 USC § 101 rejection has been withdrawn.
Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see page(s) 16-19, filed on April 26, 2021, with respect to Claim(s) 1-3, 9, and 17-30 have been fully considered and are persuasive. The 35 USC §103 rejection has been withdrawn.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1, 19, and 20 is distinguished from the prior art.
Hagestad et al. (US 2019/0325546). Hagestad et al. teaches a computing system that is able to receive a transport request from a user, which, will indicate a pick-up location and destination. The system, via a machine learning model, will determine a set of candidate set of transporters for the request, which, will filter the set of transport providers based on an estimated time of completion for each of the transporters based on their proposed routes. Hagestad et al., further, teaches that the system will then select and invite the highest ranked transport provider to service the request based on the lowest estimated time of completion. However, Hagestad et al., doesn’t explicitly teach determining a likelihood that a first transporter will accept the first job based previous accepted jobs and then comparing that with the shortest ECT time for a second transporter, which, the second ECT time is based on a set of sequences that can occur. Hagestad et al., further, doesn’t explicitly teach that the ECT time based 
Jing et al. (US 2020/0081933). Jing et al. teaches a system that can determine an optimal service provider from a plurality of service providers based on an ETA and the service provider that accepts the invite will travel to pick-up the passenger from the start location to another intermediate location and then to a destination. However, Jing et al., doesn’t explicitly teach determining a likelihood that a first transporter will accept the first job based previous accepted jobs and then comparing that with the shortest ECT time for a second transporter, which, the second ECT time is based on a set of sequences that can occur. Jing et al., further, doesn’t explicitly teach that the ECT time based on the first acceptance time is based on dividing a 90 second solicit time by a likelihood of a transporter accepting a job. Furthermore, the system will then compare the first and second ECT times for the transporters to determine the lowest ECT and then selecting the transporter with the lowest ECT time for the selected job.
Pan et al. (US 2019/0325374). Pan et al. teaches a system that is able to determine a predetermined waiting period for drivers to accept a job request and if the driver fails to accept the request then another driver will 
“How To Dispach Drivers Under 2-Minutes,” by Ryan Rusnak, August 21, 2017 (hereinafter Dispatch). Dispatch teaches a freight forwarder dispatch system that is able to determine the closest transporter and dispatch the transporter under 2 minutes using an algorithm. However, Dispatch, doesn’t explicitly teach determining a likelihood that a first transporter will accept the first job based previous accepted jobs and then comparing that with the shortest ECT time for a second transporter, which, the second ECT time is based on a set of sequences that can occur. Dispatch, further, doesn’t explicitly teach that the ECT time based on the 
 “Freight Forwarder Airspace Technologies Relies On Round-The-Clock Machine Learning,” by FreightWaves, November 14, 2019, (hereinafter Freight).
“How machine learning improves the efficiency of freight operations: Machine learning is now ‘pervasive’ in Convoy’s operations,” by John Paul Hampstead, July 1, 2020, (hereinafter Machine). Machine teaches a machine learning model that takes into account various parameters, such as volume and capacity for a load. The system will determine a supply availability score based on lead time, capacity, backhaul, truck type, and other factors, in order to match a carrier to a load. However, Machine, doesn’t explicitly teach determining a likelihood that a first transporter will accept the first job based previous accepted jobs and then comparing that with the shortest ECT time for a second transporter, which, the second ECT time is based on a set of sequences that can occur. Dispatch, further, doesn’t explicitly teach that the ECT time based on the first acceptance time is based on dividing a 90 second solicit time by a likelihood of a transporter accepting a job. Furthermore, the system will then compare the first and second ECT times for the transporters to determine the lowest ECT and then selecting the transporter with the lowest ECT time for the selected job. Examiner, further, notes it seems the article was written by one of the inventors. Examiner, further, notes that the prior art reference doesn’t beat applicants priority date.
“DeepFreight: A Model-free Deep-reinforcement-learning-based Algorithm for Multi-transfer Freight Delivery,” by Jiayu Chen, Abhishek K. Umrawal, Tian Lan, and Vaneet Aggarwal, March 5, 2021, (hereinafter Deep). Deep teaches a reinforcement learning algorithm for matching trucks to packages. The system will assign delivery request to the trucks, which, can base its decision on estimated time of arrivals. Deep, further, teaches eliminating all dispatch decisions of the trucks with efficiency that is lower than a threshold and then picking two trucks from an initial truck list so that the truck with higher priority is preferred over the other trucks such. However, Deep, doesn’t explicitly teach determining a likelihood that a first transporter will accept the first job based previous accepted jobs and then comparing that with the shortest ECT time for a second transporter, which, the second ECT time is based on a set of sequences that can occur. Deep, further, doesn’t explicitly teach that the ECT time based on the first acceptance time is based on dividing a 90 second solicit time by a likelihood of a transporter accepting a job. Furthermore, the system will then compare the first and second ECT times for the transporters to determine the lowest ECT and then selecting the transporter with the lowest ECT time for the selected job. Examiner, further, notes it seems the article was written by one of the inventors. Examiner, further, notes that the prior art reference doesn’t beat applicants priority date.

	Dependent Claim(s) 2-3, 4, 17-18, and 21-30, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 1, 19, and 20, respectively, due to their respective dependence.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628